              Case 3:20-cv-08183-LB Document 57-1 Filed 05/27/21 Page 1 of 2



 1   EMILY JOHNSON HENN (SBN 269482)
     ehenn@cov.com
 2   COVINGTON & BURLING LLP
 3   3000 El Camino Real
     5 Palo Alto Square, 10th Floor
 4   Palo Alto, CA 94306-2112
     Telephone: + 1 (650) 632-4700
 5   Facsimile: + 1 (650) 632-4800
 6   SIMON J. FRANKEL (SBN 171552)
 7   sfrankel@cov.com
     MATTHEW Q. VERDIN (SBN 306713)
 8   mverdin@cov.com
     JENNA L. ZHANG (SBN 336105)
 9   jzhang@cov.com
     COVINGTON & BURLING LLP
10
     Salesforce Tower
11   415 Mission Street, Suite 5400
     San Francisco, CA 94105-2533
12   Telephone: + 1 (415) 591-6000
     Facsimile: + 1 (415) 591-6091
13
     Attorneys for Defendants Blue Nile, Inc. and FullStory, Inc.
14

15                                  UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18    SUSAN JOHNSON, individually and on behalf
      of all others similarly situated,                      Civil Case No.: 3:20-cv-08183-LB
19
             Plaintiff,
20                                                           DECLARATION OF MATTHEW Q.
                                                             VERDIN IN SUPPORT DEFENDANTS
             v.
21                                                           BLUE NILE, INC. AND FULLSTORY,
                                                             INC.’S MOTION TO DISMISS PLAINTIFF’S
22    BLUE NILE, INC., and FULLSTORY, INC.,
                                                             SECOND AMENDED COMPLAINT
23                                  Defendants.
                                                             Hearing Date: July 29, 2021
24                                                           Hearing Time: 9:30 a.m.
                                                             Honorable Laurel Beeler
25

26

27

28
      DECLARATION OF MATTHEW Q. VERDIN IN SUPPORT DEFENDANTS BLUE NILE, INC. AND FULLSTORY,
                 INC.’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
                 Case 3:20-cv-08183-LB Document 57-1 Filed 05/27/21 Page 2 of 2



     I, Matthew Q. Verdin, hereby declare as follows:
 1
            1.       I am an attorney at the law firm of Covington & Burling LLP and counsel for
 2
     Defendants Blue Nile, Inc. (“Blue Nile”) and FullStory, Inc. (“FullStory”) in this action. This
 3
     declaration is based on my personal knowledge, and I am competent to testify about the matters
 4
     herein. I submit this declaration in support of Defendants’ Motion to Dismiss Plaintiff’s Second
 5
     Amended Complaint.
 6
            2.       Attached hereto as Exhibit A is a true and correct copy of a webpage on
 7
     FullStory’s website, titled “The Definitive Guide to Session Replay,”
 8
     https://www.fullstory.com/resources/the-definitive-guide-to-session-replay (last updated
 9
     February 2020).
10
            3.       Attached hereto as Exhibit B is a true and correct copy of FullStory’s U.S. Patent
11
     No. 10,838,571 (filed Aug. 8, 2019).
12
            4.       Attached hereto as Exhibit C is a true and correct copy of FullStory’s U.S. Patent
13
     No. 10,965,766 (filed June 13, 2019).
14
            5.       Attached hereto as Exhibit D is a true and correct copy of FullStory’s Partner
15
     Terms and Conditions, available at https://www.fullstory.com/legal/partner-terms-and-conditions
16
     (last accessed May 25, 2021).
17
            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
18
     and correct to the best of my knowledge and belief.
19
            Executed on May 27, 2021, in Oakland, California.
20

21
                                                   /s/ Matthew Q. Verdin
22
                                                    Matthew Q. Verdin
23

24

25

26

27
                                                     1
28         DECLARATION OF MATTHEW Q. VERDIN IN SUPPORT OF DEFENDANTS BLUE NILE, INC. AND
             FULLSTORY, INC.’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
